Title: Thomas Jefferson to Arsène Lacarrière Latour, 26 October 1815
From: Jefferson, Thomas
To: Latour, Géraud Calixte Jean Baptiste Arsène Lacarrière


          
             Monticello Oct. 26. 15.
          
          Th: Jefferson presents his compliments to Major Carriere La Tour, acknoleges the receipt of the Prospectus of his history of the war of Louisiana & West Florida, and asks leave to subscribe for a copy. should it be published in the original language, he would prefer that. he salutes him with respect
        